Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al (2018/0069962) hereinafter, Kato.

In regards to claim 1, Kato teaches a communication management apparatus comprising: 
a memory that stores a hierarchical data structure in which each page of a plurality of pages forming a display screen shared by a plurality of communication terminals is associated with one or more objects included in the each page (fig. 4 (300))[0096]; and 

    PNG
    media_image1.png
    569
    889
    media_image1.png
    Greyscale

circuitry configured to receive, from one communication terminal of the plurality of communication terminals, an operation request that requests an operation on a particular object of the one or more objects (fig. 16 (add, update, delete stroke)), and when editing [0091-0097] of the particular object and editing of data in a lower layer associated with a higher layer of the particular object are both allowed (fig. 17 A-C)), transmit a success notification to the one communication terminal to notify success of the operation on the particular object (fig. 16 (transmission destination)[0091-0098].

    PNG
    media_image2.png
    509
    849
    media_image2.png
    Greyscale


In regards to claim 10, Kato teaches communication method comprising: storing, in a memory (fig. 4 (300))[0096]; and, a hierarchical data structure in which each page of a plurality of pages forming a display screen shared by a plurality of communication terminals(fig. 17 (A-C)s)  is associated with one or more objects included in the each page(fig. 17 stroke));; receiving, from one communication terminal of the plurality of communication terminals(fig. 1 (4b and 4a)),, an operation request that requests an operation on a particular object of the one or more objects[0091, 0097]; and when editing of the particular object and editing of data in a lower layer associated with a higher layer of the particular object are both allowed[0091-0097], transmitting a success notification to the one communication terminal to notify success of the operation on the particular object. [0094-0105))(fig. 1 3b and 3a))
In regards to claim 11, Kato teaches a non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform a communication method comprising(abstract): storing, in a memory, (fig. 4 (300))[0096]; and a hierarchical data structure (fig. 17 (A-C)s) in which each page of a plurality of pages forming a display screen shared by a plurality of communication terminals is associated (fig. 1 (3b and 3a)) with one or more objects included in the each page (fig. 17 stroke)); receiving, from one communication terminal of the plurality of communication terminals (fig. 1 (4b and 4a)), an operation request that requests an operation on a particular object of the one or more objects [0091, 0097]; and when editing of the particular object and editing of data in a lower layer associated with a higher layer of the particular object are both allowed [0091-0097], transmitting a success notification to the one communication terminal to notify success of the operation on the particular object.[0094-0105))(fig. 1 3b and 3a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Kobayashi (2016/0267287) hereinafter, Kobayashi. 

In regards to claim 2, Kato teaches the communication management apparatus of claim 1, wherein when the editing of the particular object is allowed [0091-0097]
Kato fail to teach but the editing of the data in the lower layer associated with the higher layer of the particular object is prohibited, the circuitry transmits an error notification to the one communication terminal to notify failure of the operation on the particular object.
However, Kobayashi the editing of the data in the lower layer associated with the higher layer of the particular object is prohibited, the circuitry transmits an error notification to the one communication terminal to notify failure of the operation on the particular object.(fig. 8 S11 to S19). 

    PNG
    media_image3.png
    812
    821
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Kato to further include the editing of the data in the lower layer associated with the higher layer of the particular object is prohibited, the circuitry transmits an error notification to the one communication terminal to notify failure of the operation on the particular object as taught by Kobayashi in order to give efficient access control in a shared environment [0011-0015]. 

In regards to claim 3, see the rational of claim 2, Kato in view of Kobawashi teaches the communication management apparatus of claim 1, wherein the memory stores editability information representing editability of data (fig. 11 (114)) Kobawasi in each of a plurality of layers (fig. 11 (114 object, area)) Kobawashi (fig. 17 (A-C) Kato) forming the hierarchical data structure(fig. 17 (A-C) Kato), and wherein when one layer of the plurality of layers has a lower layer(fig. 17 (A-C) Kato), the memory stores lower-layer editability information in association with the one layer, the lower-layer editability information representing editability of data in the lower layer(fig. 11 (114 object, area)) Kobawashi.

    PNG
    media_image4.png
    542
    875
    media_image4.png
    Greyscale

In regards to claim 4, Kato in view of Kobaswashi teaches communication management apparatus of claim 3, wherein the circuitry determines editing authority of an operation target based on the editability information and the lower-layer editability information stored in the memory (fig. 11 113 and 114 USER ID and Edit right) Kobaswashi.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694